NOS. 12-11-00122-CR
           12-11-00123-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
AARON LAMON MUSE,                             §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
            Relator
Aaron Lamon Muse filed a petition for writ of mandamus complaining of the trial
court’s failure to rule on various pro se motions he has filed.  He asserts
that the trial court has a legal duty to rule on these motions and urges that
mandamus is appropriate to require the trial court to perform its duty.  We
deny the petition.
            To
demonstrate entitlement to a writ of mandamus in a criminal case, a relator
must establish that the trial court failed to perform a duty that is purely
ministerial under the facts and the law, and that the relator has no other
adequate legal remedy.  State ex rel. Hill v. Fifth Court of Appeals,
34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding).  
            A
criminal defendant is not entitled to hybrid representation.  See Robinson
v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007).  However, Relator
admits that counsel has been appointed to represent him in the criminal
proceedings pending in the trial court.  A trial court has no legal duty to
rule on pro se motions or petitions filed with regard to a criminal proceeding
in which the defendant is represented by counsel.  See id. 
Consequently, the trial court has not violated a legal duty by failing to rule
on Relator’s pro se motions.  Because Relator has not shown that the trial court
has a ministerial duty to rule on Relator’s pending motions, he cannot show
that mandamus is appropriate.  Accordingly, Relator’s petition for writ of
mandamus is denied. 
 
                                                                                                SAM
GRIFFITH    
                                                                                                        
Justice
 
 
Opinion delivered May 11, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO
NOT PUBLISH)